Citation Nr: 0932203	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-36 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to death pension benefits based on status as 
the Veteran's surviving spouse.

2.  Entitlement to Dependency and Indemnity Compensation 
based on status as the Veteran's surviving spouse.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to March 
1955.  He died on October [redacted], 1991.  The appellant avers that 
she is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 Department of Veterans 
Affairs (VA) Regional Office (RO) letter determination that 
informed the appellant that her claim for death benefits as 
the surviving spouse of the Veteran was denied because she 
was not the Veteran's surviving spouse at the time of his 
death.

The Board notes that this case was advanced on the docket 
pursuant to a service organization request which averred that 
the Veteran was 75  years or older.  38 C.F.R. § 20.900(c) 
(2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Board 
further notes that the Veteran died in 1991 at the age of 66, 
and that the appellant is only 53 years of age.  
Nevertheless, as the claim has already been advanced on the 
docket, the Board will proceed with adjudication.  




FINDINGS OF FACT

1.  The Veteran died on October [redacted], 1991. 

2.  At the time of his death, the Veteran was in receipt of 
compensation for a service-connected disability rated totally 
disabling for a period of 10 years immediately preceding his 
death.

3.  The Veteran and appellant were divorced in May 1981.

4.  The competent credible evidence of record does not 
establish that the Veteran and appellant were married at the 
time of his death, to include a common law marriage or tribal 
marriage; therefore, the appellant is not the surviving 
spouse of the Veteran.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a death 
pension pursuant to the provisions of 38 U.S.C.A. § 1541 are 
not met.  38 U.S.C.A. § 1541 (West 2002) 38 C.F.R. § 3.3, 
3.50, 3.52, 3.102, 3.159 (2008).

2.  The criteria for establishing entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. § 1318 (West 2002 & Supp. 2005), 38 C.F.R. §§ 
3.3, 3.22, 3.50, 3.52, 3.102, 3.159 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
expanded the VCAA notice requirements for a Dependency and 
Indemnity Compensation (DIC) claim. In Hupp, the Court held 
that, when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her 
lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found that the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  

In VA correspondence to the appellant dated in April 2006 and 
in December 2006, VA informed the appellant of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The correspondence 
to the appellant included notice of what evidence was 
required to establish a common law marriage, proxy marriage, 
or tribal marriage.  The correspondence was deficient in that 
it did not include the criteria for assignment of an 
effective date, in the event of award of the benefit sought, 
as required by the Court in Dingess/Hartman.  However, the 
appellant was not prejudiced by this VCAA notice defect as 
this information was provided to the appellant in the 
Statement of the Case (SOC), dated in June 2006.  Further, as 
the decision herein denies the benefits sought, a 
determination as to an effective date for an award of 
benefits is rendered moot.  

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was not completed prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
claim was readjudicated thereafter, in March 2007, July 2007, 
and December 2007.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  

In addition, the VA correspondence did not inform the 
appellant of the conditions for which the Veteran was 
service-connected at the time of his death, as required by 
the Court in Hupp.  In this regard, the VCAA notice informed 
the appellant that DIC benefits may be payable if the Veteran 
was continuously rated totally disabled by reason of service-
connected disabilities for a period of 10 years or more 
immediately preceding his death, if he was rated totally 
disabled by reason of service-connected disabilities for five 
years if the total evaluation was continuously in effect from 
the date of discharge from military service, or if he was 
rated totally disabled for one year if he was a former 
prisoner of war.  The December 2005 denial letter and the 
June 2006 SOC informed the appellant that she was not 
entitled to DIC benefits because she was not legally married 
to the Veteran at the time of his death, and thus was not the 
Veteran's surviving spouse.  As the Board finds in the 
decision below that the appellant is not the Veteran's 
surviving spouse, the Board finds that the lack of proper 
notice in accordance with Hupp, is not prejudicial to the 
appellant.  See Shinseki v. Sanders/Simmons, No. 07-1209 
(U.S. Sup.Ct. April 21, 2009); 556 U.S. _____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially 
fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's death certificate, service treatment records 
(STRs), civil court documents, and VA examination and private 
medical records.  Additionally, the claims file contains the 
appellant's statements in support of her claim.  The Board 
has carefully reviewed such statements, and concludes that 
there has not been identification of further evidence not 
already of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal criteria

Dependency and Indemnity Compensation (DIC) 

To establish entitlement to DIC benefits under 38 U.S.C.A. § 
1318, it must be shown that the Veteran received, or was 
entitled to receive, compensation at the total disability 
level for a continuous period of 10 or more years immediately 
preceding his death; or, if rated totally disabling for a 
lesser period, was so rated continuously prior to death for a 
period of not less than five years from the date of the 
Veteran's discharge or release from active duty, or the 
Veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b).

Death Pension

Death pension benefits are generally available for surviving 
spouses, as a result of the Veteran's nonservice-connected 
death.  See 38 U.S.C.A. § 1541(a) (West 2002). An appellant 
is entitled to these benefits if the Veteran served for 90 
days or more, part of which was during a period of war; or, 
if the Veteran served during a period of war and was 
discharged from service due to a service-connected disability 
or had a disability determined to be service-connected, which 
would have justified a discharge for disability; and, if the 
appellant meets specific income and net worth requirements.  
See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

Surviving Spouse

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a Veteran at the time of the 
Veteran's death, and who lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person. 
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2008).

Marriage

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued. 38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. 
§ 3.1(j) (2008).

Where an attempted marriage of a claimant to the Veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the Veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the Veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the Veteran's death. 38 U.S.C.A. § 103(a) 
(West 2002); 38 C.F.R. § 3.52 (2008).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a) (2008).

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

Analysis

The Veteran died in October 1991.  The evidence of record 
reflects that at the time of the Veteran's death, a total 
disability evaluation had been in effect for more than 10 
continuous years immediately preceding his death.  The 
appellate contends that she is the surviving spouse of the 
Veteran, and thus entitled to death benefits.  

The evidence of record includes a judgment of divorce, dated 
in May 1981, which reflects that the Veteran and the 
appellant were divorced in May 1981.  No subsequent marriage 
record is in the evidence of record.  The appellant avers, in 
her VA Form 9, dated in November 2006, that she and the 
Veteran continually lived together from 1985 until his death 
in 1991, and should, therefore, be considered to have been 
common law spouses.  As discussed below, there is no 
competent credible evidence of record that the Veteran and 
appellant had a common law marriage, or any other marriage, 
at the time of his death.

The evidence of record reflects that in the years during 
which the appellant contends she lived with the Veteran, the 
Veteran lived in Wisconsin, a jurisdiction that does not 
recognize the validity of common law marriages.  See Wisc. 
Stat. Ann.§ 765.16.  Therefore, under the laws of Wisconsin, 
the appellant and Veteran were not married at the time of his 
death.

Additionally, notwithstanding that the appellant's marriage 
to the Veteran under Wisconsin state law ended in 1981, there 
still remains the potential availability of a valid marriage 
in that state for VA purposes, if a marriage is found to have 
been attempted but invalidated by a legal impediment.  This 
may include the impediment of the claimant's absence of 
knowledge of the unavailability of common law marriage in 
that jurisdiction, in accordance with VAOGCPREC 58-91 - a 
relevant consideration here, inasmuch as the state of 
Wisconsin does not acknowledge common law marriages.  

According to Black's Law Dictionary, a "common law marriage" 
is defined as a marriage not solemnized in the ordinary way 
(i.e., non-ceremonial) but created by an agreement to marry, 
followed by cohabitation.  Such a marriage requires a 
positive mutual agreement, permanent and exclusive of all 
others, to enter into a marriage relationship, cohabitation 
sufficient to warrant fulfillment of necessary relationship 
of man and wife, and an assumption of marital duties and 
obligations. Id., at 144-45 (5th abridged ed. 1983).

The Board finds that the competent credible evidence of 
record does not reflect that the Veteran and appellant 
formed, or intended to form, a common law marriage prior to 
his death.  There is no evidence of record that between the 
May 1981 divorce and the Veteran's death, the Veteran 
attempted to marry the appellant or that he held himself out 
to be the spouse of the appellant.  A VA confidential nursing 
home referral summary report, printed in December 2006, 
reflects that the Veteran's emergency contact and primary 
next of kin was R.Y., the Veteran's son.  The second 
emergency contact was E.J., a female "friend."  Both R.Y. 
and E.J. have the same listed telephone number as the 
Veteran.  The report lists the Veteran's marital status as 
divorced.  The report does not list the appellant in any 
capacity.  The Veteran's death certificate lists his marital 
status as "divorced."  Notably, the appellant does not 
allege that the Veteran held himself out to be the 
appellant's spouse.  She merely claims that they lived 
together continuously for more than three years prior to his 
death.  (See VA Form 9, dated in November 2006).  

It is also significant that there is no competent credible 
evidence of record that the appellant held herself out to be 
married to the Veteran between the May 1981 divorce and his 
death.  In her claim, filed in December 2005, the appellant 
noted that her marriage to the Veteran ended in divorce in 
May 1981.  She does not list a subsequent marriage date.  In 
a statement, dated in January 2006, the appellant noted that 
she and the Veteran were not married at the time of his 
death.  Specifically, she made the following statements 
regarding their relationship prior to his death:  "I was 
married to him from July 8, 1975 until May of 1981", "no 
[the Veteran] and I was (sic) not married at the time of his 
death"; "I had never remarried, until his death"; and "we 
weren't married".  In a statement dated in August 2007, the 
appellant noted that the Veteran had never remarried.  The 
Board also notes that the appellant reverted to her maiden 
name after her May 1981 divorce, and did not subsequently 
take the Veteran's last name prior to his death.  Although 
many spouses do not change their surname upon marriage, the 
Board finds that such a lack of change in this case is 
another factor in determining that the Veteran and appellant 
did not hold themselves out to be married.

The Board finds that the overwhelming evidence is that the 
appellant and the Veteran did not hold themselves out to be 
married; as there was no attempt to marry, there was no 
invalidation by legal impediment.

The appellant further avers that she should be considered the 
surviving spouse of the Veteran under Native American tribal 
law and tradition.  The appellant avers that the Veteran was 
one half Native American (Cherokee) and that she is one 
fourth Native American (Cherokee).  

There is no evidence of record that the Veteran and appellant 
had a tribal marriage ceremony.  Moreover, in a statement 
dated in December 2006, the appellant acknowledges that a 
Cherokee tribal marriage ceremony was not performed.  
Nevertheless, she avers that, according to Cherokee 
tradition, she and the Veteran had a valid marriage because 
they had continuously cohabitated for three years.  There is 
no competent and credible evidence of record that reflects 
that the Veteran was a Native American.  Furthermore, the 
evidence of record indicates that the Veteran lived in L., 
Wisconsin, and not on a Native American Reservation, so as to 
possibly be subject to its laws.  In addition, in a Privacy 
Act Release form, dated in June 2007, the appellant states 
that she does not live on a Native American reservation and 
she is not registered as a Native American.  Moreover, she 
inferred that she cannot register as a Native American 
because she does not know her parents or grandparents names.

In sum, there is no competent credible evidence of record 
that the Veteran and appellant were subject to Cherokee law.  
Therefore, a discussion of Cherokee law is not necessary.

The competent credible evidence of record establishes that 
the Veteran and appellant were not married at the time of his 
death, and did not hold themselves out to be married.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  For the reasons noted above, the Board finds 
that the appellant is not the surviving spouse of the Veteran 
for VA purposes and is not entitled to death benefits. 


ORDER

Entitlement to death pension benefits based on status as the 
Veteran's surviving spouse is denied.

Entitlement to Dependency and Indemnity Compensation based on 
status as the Veteran's surviving spouse, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


